DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated May 18, 2022 in response to a non-final office action.  Claims 1, 6, and 9-10 have been amended.  Claims 1-10 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 6 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claim is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed May 18, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1 and 10 (35 USC§ 102): The Applicant argues in substance that, "As an example, each of independent claims 1 and 10 are amended to recite the following:
transit[ing], to the certain terminal, an instruction that instructs switching an accommodation destination of the certain terminal from the device to another device included in an information-centric networking adjacent to the device.
The cited references are silent regarding the above-noted features and thus, the features provide a distinction over Surcouf as well as all the secondary references.
Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claims 1 and 10 noted above, at least one claimed element is not present in Surcouf or the secondary references. Hence, claims 1 and 10, as well as claims 2-9 are not anticipated or rendered obvious by the cited references.''

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 1 (similar limitations are in independent claim 10), Surcouf teaches the claimed limitations as written.  For example, Surcouf teaches that if congestion is detected in the existing cache device in which the client is accessing, the client can be redirected to another cache device to avoid congestion.  The above is taught in the following paragraph: (Surcouf, Fig. 7 and ¶ [0071]: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far [i.e., adjacent to the device], a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination] ... This can be achieved by using classical strategies such as using unicast. For instance ... sending a message [i.e., transmitting an instruction] to the sending device [i.e., the certain terminal] to suggest a redirection of the request [i.e., switching] ... If redirecting the request, in a redirect message, there may be one or more values inserted in the packet header, one to identify that it is a neighbour redirect message, and another to inform of the other cache [i.e., another device]. The cache itself [i.e., the device] may be able to redirect the request to the other cache [i.e., another device] by similar mechanisms).  The “nearest cache” is equated to the claimed “device”; the “client” is equated to the claimed “certain terminal”; “another/the other cache” is equated to the claimed “another device”; and “sending a message ... to suggest redirection ... to inform of the other cache” is equated to the claimed limitation of “[transmitting] and instruction that instructs switching an accommodation destination”.  By the above rationale, Surcouf teaches the amended limitations.  Please see the updated rejection below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Regarding claims 1 and 10, the claims recite the limitation “... device included/coupled ... information-centric networking ...” (Emphasis added). For clarity, it is suggested to change the limitation to read, “... device included/coupled ... information-centric network ...” (Emphasis added).

Regarding claim 10, the claim recites the limitation “... an operational state of a device coupled to information-centric networking  ...” (Emphases added). For clarity, it is suggested to change the limitation to read, “... an operational state of a device coupled to an information-centric network  ...” (Emphases added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10, the claims recite the limitation, “transit/transiting, to the certain terminal, an instruction that instructs …” (Emphasis added).  It is unclear about the intention of the limitation.  For purposes of examination, the Examiner has interpreted the limitation to read, “transmit/transmitting, to the certain terminal, an instruction that instructs …” (Emphasis added).  

Regarding claims 1 and 10, the claims recite the limitation, “... from the device to another device included in an information-centric networking adjacent to the device …” (Emphases added).  It is unclear the intention is to have two separate information-centric networks, because an information-centric [network] was previously recited in the claim(s).  For purposes of examination, the Examiner has interpreted the limitation to read, “... from the device to another device included in the information-centric network adjacent to the device …” (Emphases added).  

Regarding claims 2-9, claims 2-9 each depend on independent claim 1 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surcouf et.al. (US Patent Application Publication, 20190158456, hereinafter, “Surcouf”).
Regarding claim 1, Surcouf teaches:
A device included in an information-centric networking, the device comprising (Surcouf: In an Information Centric Networking paradigm, addressing in the network is arranged around the information itself. Systems and methods described herein address problems arising from the interaction between IP and ICN networking models. In particular, in an IPv6 Content Networking (6CN) context.  ¶ [0059]): 
a memory (Surcouf: memory 202.  Fig. 2); and
a processor coupled to the memory and configured to (Surcouf: processing unit 201.  Fig. 2): 
when detecting that an operational state of the device is a first state, select a certain terminal (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., a certain terminal] is congested [i.e., a first state (overloaded)] and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]) from a terminal group accommodated by the device (Surcouf: The communication links shown are exemplary, but clients 703a-c [i.e., terminals/terminal group] can communicate with any part of the network, at least via another element in the network, all having access to the servers at least via one or more cache.  Fig. 7 and ¶ [0066]); and
transit, to the certain terminal, an instruction that instructs switching an accommodation destination of the certain terminal from the device to another device included in an information-centric networking adjacent to the device (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far [i.e., adjacent to the device], a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination] ... This can be achieved by using classical strategies such as using unicast. For instance ... sending a message [i.e., transmitting an instruction] to the sending device [i.e., the certain terminal] to suggest a redirection of the request [i.e., switching] ... If redirecting the request, in a redirect message, there may be one or more values inserted in the packet header, one to identify that it is a neighbour redirect message, and another to inform of the other cache [i.e., another device]. The cache itself [i.e., the device] may be able to redirect the request to the other cache [i.e., another device] by similar mechanisms.  Fig. 7 and ¶ [0071]).

Regarding claim 10, Surcouf teaches:
A communication method comprising:
when detecting that an operational state of a device coupled to information-centric networking  (Surcouf: In an Information Centric Networking paradigm, addressing in the network is arranged around the information itself. Systems and methods described herein address problems arising from the interaction between IP and ICN networking models. In particular, in an IPv6 Content Networking (6CN) context.  ¶ [0059]) is a first state, selecting a certain terminal (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., a certain terminal] is congested [i.e., a first state (overloaded)] and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]) from a terminal group accommodated by the device (Surcouf: The communication links shown are exemplary, but clients 703a-c [i.e., terminals/terminal group] can communicate with any part of the network, at least via another element in the network, all having access to the servers at least via one or more cache.  Fig. 7 and ¶ [0066]); and
transiting, to the certain terminal, an instruction that instructs switching an accommodation destination of the certain terminal from the device to another device included in an information-centric networking adjacent to the device (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far [i.e., adjacent to the device], a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination] ... This can be achieved by using classical strategies such as using unicast. For instance ... sending a message [i.e., transmitting an instruction] to the sending device [i.e., the certain terminal] to suggest a redirection of the request [i.e., switching] ... If redirecting the request, in a redirect message, there may be one or more values inserted in the packet header, one to identify that it is a neighbour redirect message, and another to inform of the other cache [i.e., another device]. The cache itself [i.e., the device] may be able to redirect the request to the other cache [i.e., another device] by similar mechanisms.  Fig. 7 and ¶ [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf in view of Xu et.al. (US Patent Application Publication, 20140181226, hereinafter, “Xu”).
Regarding claim 2, Surcouf discloses on the features with respect to claim 1 as outlined above.
Surcouf does not explicitly teach:
wherein the memory stores a table for managing routing information of communication data, and the processor detects an overload of the device when an amount of traffic of the communication data is greater than or equal to a threshold. 
However, in the same field of endeavor, Xu teaches:
wherein the memory stores a table for managing routing information of communication data, and the processor detects an overload of the device when an amount of traffic of the communication data is greater than or equal to a threshold (Xu: the CCN [Content Centric Network] node may determine FIB [Forwarding Information Base;  i.e., routing information] destination faces whose congestion impact is greater than a threshold.  Fig. 11 and ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf to include the features as taught by Xu above in order to prevent an interest message being sent on congestion links in a Content Centric Network (CCN). (Xu, ¶ [0008]).

Regarding claim 4, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf further teaches:
wherein the processor selects, as the certain terminal, a terminal that is requesting the communication data, in the terminal group (Surcouf: if the nearest cache to the client [i.e., a certain terminal] is congested and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]).

Regarding claim 5, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf further teaches:
wherein the processor selects, as the certain terminal, a terminal that is providing the communication data, in the terminal group (Surcouf: if the nearest cache to the client and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device [i.e., terminal] to serve the requesting client/terminal].  Fig. 7 and ¶ [0071]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Ravindran et.al. (International Patent Publication, WO2013010006A2, hereinafter, “Ravindran”).
Regarding claim 3, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor deletes the routing information for the certain terminal from the table after switching the accommodation destination of the certain terminal. 
However, in the same field of endeavor, Ravindran teaches:
wherein the processor deletes the routing information for the certain terminal from the table after switching the accommodation destination of the certain terminal (Ravindran: At step 307, the PA of BS2 may delete the FIB entry [forwarding information base; i.e., routing information] for the MN 110.  Fig. 3 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Ravindran above in order to support seamless mobility for a mobile node (MN). (Ravindran, ¶ [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Zhou et.al. (US Patent Application Publication, 20140112306, hereinafter, “Zhou”).
Regarding claim 6, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor monitors usage of the communication data for the terminal group and selects, as the certain terminal, a terminal that has not acquired a largest number of pieces of the communication data, in the terminal group. 
However, in the same field of endeavor, Zhou teaches:
wherein the processor monitors usage of the communication data for the terminal group and selects, as the certain terminal, a terminal that has not acquired a largest number of pieces of the communication data, in the terminal group (Zhou: Femto UEs with greater resource usage on cellular system may have higher priority for switching to WLAN system than femto UEs with less resource usage on cellular system.  ¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Zhou above in order to efficiently support communication for the UEs via the multiple wireless systems. (Zhou, ¶ [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Smith et.al. (Foreign Patent Application Publication, CN105247910A, hereinafter, “Smith”).
Regarding claim 7, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor selects, as the certain terminal, a terminal having a smallest delay tolerance for the communication data in the terminal group. 
However, in the same field of endeavor, Smith teaches:
wherein the processor selects, as the certain terminal, a terminal having a smallest delay tolerance for the communication data in the terminal group (Smith: the processing core may ... select devices grouped into the "users with delay-sensitive applications" sub-category. In block 3006, the processing core may initiate handover of the selected device to an uncongested eNodeB.  Fig. 30 and ¶ [0340]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Smith above in order to reduce congestion of the eNodeB. (Smith, ¶ [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Yuan et.al. (US Patent Application Publication, 20200296044, hereinafter, “Yuan”).
Regarding claim 8, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor manages, for each certain time slot, log information of the communication data of the terminal group, detects a terminal having a largest amount of traffic in the terminal group from the log information in the time slot including a time point at which the overload is detected, and selects the detected terminal as the certain terminal. 
However, in the same field of endeavor, Yuan teaches:
wherein the processor manages, for each certain time slot, log information of the communication data of the terminal group, detects a terminal having a largest amount of traffic in the terminal group from the log information in the time slot including a time point at which the overload is detected, and selects the detected terminal as the certain terminal (Yuan: before the selection module randomly selects the candidate paths, perform the following operations for any TOR switch in the DCN in a first period randomly selecting a first path and a second path corresponding to the TOR switch, where both the first path and the second path are paths whose start ends are the first TOR switch and termination ends are the TOR switch, obtaining a historical path corresponding to the TOR switch, where a start end of the historical path corresponding to the TOR switch is the first TOR switch, and a termination end is the TOR switch, recording, in a pre-established path status table, information about the first path corresponding to the TOR switch, the second path corresponding to the TOR switch, and the historical path corresponding to the TOR switch, and detecting and recording, in the path status table, load of the first path, load of the second path, and load of the historical path.  ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Yuan above in order to implement load balancing of a plurality of paths in a large-scale DCN [data center network] network. (Yuan, ¶ [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf in view of Torres et.al. (US Patent Application Publication, 20180098248, hereinafter, “Torres”).
Regarding claim 9, Surcouf discloses on the features with respect to claim 1 as outlined above.
Surcouf does not explicitly teach:
wherein the processor, when detecting the first state after the accommodation destination of the certain terminal is switched, switches back the accommodation destination of the certain terminal to a device serving as a switching source before switching for the certain terminal. 
However, in the same field of endeavor, Torres teaches:
wherein the processor, when detecting the first state after the accommodation destination of the certain terminal is switched, switches back the accommodation destination of the certain terminal to a device serving as a switching source before switching for the certain terminal (Torres: Given unsustained congestion in path A and where latency considerations matter for a given priority (e.g., Medium), move back from path A to path B if path A can handle the additional traffic.  Fig. 2 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf to include the features as taught by Torres above in order to adjust the routes taken for certain traffic priorities based on path congestion. (Torres, ¶ [0091]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416